Moule, J.
(dissenting). Although I believe that the language of section 297 of the Executive Law is mandatory and not directory, I concur under constraint of our prior decisions in State Div. of Human Rights v Genesee Brewing Co. (66 AD2d 1019) and State Div. of Human Rights v Pennwalt Corp., Pharmaceutical Div. (66 AD2d 1006). It should be emphasized that in the memorandum herein and in State Div. of Human Rights v Monroe County Dept. of Social Servs. (69 AD2d 996), we reiterate that egregious delay may deprive the division of jurisdiction. Until such time as the Legislature expressly declares the time periods in section 297 of the Executive Law to be mandatory rather than directory, as this court has construed them, an employer may only be relieved from the burden of administrative delay where such delay is egregious. In determining whether the delay in a particular case is egregious the size of the employer and the financial impact upon it should be considered. It is conceivable that in some instances the delay may increase the amount of the claim to such extent that, if allowed, it would put the employer out of business and his employees out of work. (Appeal from judgment of Monroe Supreme Court—art 78.) Present— Cardamone, J. P., Hancock, Jr., Schnepp, Doerr and Moule, JJ.